NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ROBERT ANTHONY ORTIZ,                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )              Case No. 2D13-3645
                                              )
STATE OF FLORIDA,                             )
                                              )
           Appellee.                          )
________________________________              )


Opinion filed January 30, 2015.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender, and
Matthew D. Bernstein, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.

MORRIS, Judge.

              Robert Anthony Ortiz appeals his judgments and sentences for robbery

(with discharge of a firearm) and fleeing or eluding a law enforcement officer. We agree

with Ortiz that the trial court erred by allowing the State to inquire about the nature of

Ortiz's prior convictions during cross-examination. See Rodriguez v. State, 761 So. 2d
381, 383 (Fla. 2d DCA 2000); Britton v. State, 604 So. 2d 288, 291 (Fla. 2d DCA 1992).

However, Ortiz failed to preserve this issue for appeal, and we decline to find

fundamental error. Instead, based on our review of all the evidence, we conclude that

there is no reasonable possibility that the error contributed to the conviction and,

therefore, the error was harmless. See Riechmann v. State, 581 So. 2d 133, 140 (Fla.

1991) (holding that improper impeachment by prior convictions was harmless given the

other evidence in the case); Houston v. State, 337 So. 2d 852, 853 (Fla. 1st DCA 1976)

(same).

              Affirmed.



NORTHCUTT and SILBERMAN, JJ., Concur.




                                            -2-